DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 (independent) and thus dependent claim 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 states “A method for determining the distance between a vehicle and a lane comprising…”, however, none of the first limitations within the claims teach how one would determine the distance between a vehicle and a lane. The Specification does not rectify this, since it also does not state how the invention is able to determine a distance between a vehicle and a lane.

Double Patenting
Non-Statutory Obviousness-Type Double Patenting: Rejection Based on Anticipation Analysis
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,200,430 B2. It is clear that all the elements of the application claim 1 are to be found in patent claim 1 (as the application claim 1 fully encompasses patent claim 1).  The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent. 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,200,430 B2. It is clear that all the elements of the application claim 2 are to be found in patent claim 1 (as the application claim 2 fully encompasses patent claim 1).  The difference between the application claim 2 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 2.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 2 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,200,430 B2. It is clear that all the elements of the application claim 3 are to be found in patent claim 1 (as the application claim 3 fully encompasses patent claim 1).  The difference between the application claim 3 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 3.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 3 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent. 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,200,430 B2. It is clear that all the elements of the application claim 4 are to be found in patent claim 3 (as the application claim 4 fully encompasses patent claim 3).  The difference between the application claim 4 and the patent claim 3 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 4.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 4 is anticipated by claim 3 of the patent, it is not patentably distinct from claim 3 of the patent. 
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,200,430 B2. It is clear that all the elements of the application claim 7 are to be found in patent claim 6 (as the application claim 7 fully encompasses patent claim 6).  The difference between the application claim 7 and the patent claim 6 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 6 of the patent is in effect a “species” of the “generic” invention of the application claim 7.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 7 is anticipated by claim 6 of the patent, it is not patentably distinct from claim 6 of the patent. 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,200,430 B2. It is clear that all the elements of the application claim 8 are to be found in patent claim 6 (as the application claim 8 fully encompasses patent claim 6).  The difference between the application claim 8 and the patent claim 6 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 6 of the patent is in effect a “species” of the “generic” invention of the application claim 8.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 8 is anticipated by claim 6 of the patent, it is not patentably distinct from claim 6 of the patent. 
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,200,430 B2. It is clear that all the elements of the application claim 9 are to be found in patent claim 8 (as the application claim 9 fully encompasses patent claim 8).  The difference between the application claim 9 and the patent claim 8 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 8 of the patent is in effect a “species” of the “generic” invention of the application claim 9.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 9 is anticipated by claim 8 of the patent, it is not patentably distinct from claim 8 of the patent. 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,200,430 B2. It is clear that all the elements of the application claim 10 are to be found in patent claim 9 (as the application claim 10 fully encompasses patent claim 9).  The difference between the application claim 10 and the patent claim 9 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 9 of the patent is in effect a “species” of the “generic” invention of the application claim 10.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 10 is anticipated by claim 9 of the patent, it is not patentably distinct from claim 9 of the patent. 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,200,430 B2. It is clear that all the elements of the application claim 12 are to be found in patent claim 11 (as the application claim 12 fully encompasses patent claim 11).  The difference between the application claim 12 and the patent claim 11 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 11 of the patent is in effect a “species” of the “generic” invention of the application claim 12.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 12 is anticipated by claim 11 of the patent, it is not patentably distinct from claim 11 of the patent. 
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,200,430 B2. It is clear that all the elements of the application claim 17 are to be found in patent claim 16 (as the application claim 17 fully encompasses patent claim 16).  The difference between the application claim 17 and the patent claim 16 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 16 of the patent is in effect a “species” of the “generic” invention of the application claim 17.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 17 is anticipated by claim 16 of the patent, it is not patentably distinct from claim 16 of the patent. 
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,200,430 B2. It is clear that all the elements of the application claim 18 are to be found in patent claim 16 (as the application claim 18 fully encompasses patent claim 16).  The difference between the application claim 18 and the patent claim 16 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 16 of the patent is in effect a “species” of the “generic” invention of the application claim 18.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 18 is anticipated by claim 16 of the patent, it is not patentably distinct from claim 16 of the patent. 
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,200,430 B2. It is clear that all the elements of the application claim 19 are to be found in patent claim 1 (as the application claim 19 fully encompasses patent claim 1).  The difference between the application claim 19 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 19.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 19 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent. 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,200,430 B2. It is clear that all the elements of the application claim 20 are to be found in patent claim 7 (as the application claim 20 fully encompasses patent claim 7).  The difference between the application claim 20 and the patent claim 7 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 7 of the patent is in effect a “species” of the “generic” invention of the application claim 20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 20 is anticipated by claim 7 of the patent, it is not patentably distinct from claim 7 of the patent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Juelsgaard et al., US 2019/0129429 A1 (Juelsgaard), Miao, CN106225723A (Miao), and further in view of Dotzler, US 2018/0040129 A1 (Dotzler).
Regarding claim 1, Juelsgaard teaches an in-vehicle control system (vehicle computing system)(Fig. 1, item 106; [0048-0050]) for a vehicle including a tractor and trailer (tractor and a trailer of an autonomous truck)(Figs. 4A-4D; [0020-0021]), comprising: 
an optical sensor (including sensor(s) 104 that are coupled to or otherwise included within the autonomous vehicle 102, such as a LIDAR system or one or more cameras, etc.)(Fig. 1; [0052]) configured to be mounted on the tractor (wherein the one or more sensors 706 can be mounted on a first portion 702; wherein the first portion is a tractor)(Fig. 7A; [0084-0085]) and generate optical data indicative of an angle formed between the trailer and the tractor (an angle 720 between a rear edge and/or surface of the first portion 702 and a front edge and/or surface of the second portion 704 can be determined based on sensor data)(Figs. 7A and 7B; [0087]); 
a processor (one or more processor(s) 130)(Fig. 1; [0049]); and 
a computer-readable memory (memory 132)(Fig. 1; [0049]) in communication with the processor and having stored thereon computer-executable instructions to cause the processor (memory 132 can store data 134 and instructions 136 which are executed by the processor 130)(Fig. 1; [0049]) to: 
receive the optical data (wherein the sensor data can be image data, or LIDAR data)([0021-0022]), 
determine at least one candidate of the surface of the trailer based on the extracted data (determining one or more surfaces of the trailer based on sensor data)([0033] and [0087]), and 
determine the angle between the trailer and the tractor based at least in part on the at least one candidate surface (the angles between a tractor and trailer can be determined by evaluating one or more surfaces of the tractor, when the surfaces of the tractor are also within the field of view of the one or more sensors)(Figs. 7A and 7B; [0021-0022], [0033], [0085], and [0087]).  
Juelsgaard teaches one or more sensors can be configured for detecting edges of the trailer and/or tractor, one or more specific targets located on the trailer and/or tractor, one or more surfaces of the trailer and/or tractor, and determining one or more angles and/or distances between the tractor and trailer, based at least in part on the detected edges, surfaces, targets, and/or the like ([0033]). However, Juelsgaard does not explicitly state determining a “candidate plane”.
Miao teaches extracting and fitting a point cloud profile of a front panel or a side panel of a trailer, information output of a splice angle of the trailer is obtained (Abstract); and wherein the front end surface or side end surface of the trailer determine the required fitted trailer plane (front end surface or side end surface); use RANSAC to extract the contour information of the trailer unit in the horizontal plane, and when the articulation angle at the current moment is 0°-30°, the plane fitted by the two-dimensional point cloud is the front end of the trailer; when the articulation angle at the current moment is 60°-90°, the plane fitted by the two-dimensional point cloud is the trailer side (page 3/3 step 5 paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Juelsgaard to include detecting a plane for the surface of the trailer since it can be installed at the rear of the tractor, with low cost, good real-time performance, and independent of the trailer unit (page 2/3 paragraph above “Description of the Drawings”); while accurately measuring the articulation angle of multiple trains (after “Background technique” page 1/3, 1st paragraph); and with high precision and strong robustness (5th paragraph from the bottom of page 3/3).
Juelsgaard teaches the sensor 706 may be configured such that it can capture one or more defined targets, such as target 708 (Fig. 7A; [0086]). Miao teaches extracting and fitting a point cloud profile of a front panel or a side panel of a trailer, information output of a splice angle of the trailer is obtained (Abstract). However, neither explicitly teaches to “extract data representative of one or more markers on a surface of the trailer from the optical data” and determine an angle based on “the one or more markers”.
Dotzler teaches a trailer articulation calculating system (Abstract); and wherein the optical sensor comprises a camera (camera 18 is a vehicle mounted camera, which serves as a barcode reader and a digital camera to capture image data of the two-dimensional barcode 16)(Fig. 3; [0025]) configured to extract data representative of one or more markers on a surface of the trailer from the optical data (the camera 18 is configured to automatically scan and capture the two-dimensional barcode 16 which is on the trailer 14)(Fig. 3; [0023] and [0028]) and determine an angle based on the one or more markers (determining the angle of the trailer using the fiducial object, i.e. barcode, based on the image data)(Figs. 2 and 3; Abstract, [0007], and [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include imaging a marker on the trailer since it allows for calculating an articulation angle of the trailer relative to the tractor based on the image data captured by the camera (Dotzler; Abstract); and while also storing information associated with the trailer on the barcode (Dotzler; [0023-0024]).

Regarding claim 3, Juelsgaard teaches wherein a field of view of the optical sensor (including sensor(s) 104 that are coupled to or otherwise included within the autonomous vehicle 102, such as a LIDAR system or one or more cameras, etc.)(Fig. 1; [0052]) includes at least a portion of the surface of the trailer (includes at least a portion of the trailer) (Figs. 6A and 7A; [0083]).  

Regarding claim 4, Juelsgaard teaches wherein the optical sensor comprises a LiDAR detector (wherein the one or more sensors can comprise a LIDAR sensors)([0021]).  

Regarding claim 5, Juelsgaard teaches wherein the memory further has stored thereon computer-executable instructions to cause the processor (memory 132 can store data 134 and instructions 136 which are executed by the processor 130)(Fig. 1; [0049]) to: -22-determine at least one vehicle control command for autonomously driving the vehicle based at least in part on the angle between the trailer and the tractor (determining one or more vehicle controls for the autonomous vehicle based in part on the one or more angles between the trailer and the tractor) ([0029-0030]).  

Regarding claim 6, Juelsgaard teaches wherein the memory further has stored thereon computer-executable instructions to cause the processor (memory 132 can store data 134 and instructions 136 which are executed by the processor 130)(Fig. 1; [0049]) to: receive a desired trajectory of the vehicle (adhering to a particular candidate pathway) ([0029]), wherein the determination of the at least one vehicle control command for autonomously driving the vehicle is further based at least in part on the desired trajectory of the vehicle (wherein one or more vehicle controls is determined based on adhering to a particular candidate pathway) ([0029]).  

Regarding claim 7, Miao teaches wherein the optical data comprises point cloud data representative of a location of the surface of the trailer in space (generating a point cloud representative of a surface of the trailer, such as sides)(Figs 3 and 4; page 3/3, steps 4 and 5 paragraphs).  

Regarding claim 12, Juelsgaard teaches a non-transitory computer readable storage medium having stored thereon instructions that (memory 132 can store data 134 and instructions 136 which are executed by the processor 130)(Fig. 1, [0049]), when executed, cause at least one computing device (any suitable processing device)([0049]) to: receive optical data (wherein the sensor data can be image data, or LIDAR data)([0021-0022]) from an optical sensor, the optical sensor (including sensor(s) 104 that are coupled to or otherwise included within the autonomous vehicle 102, such as a LIDAR system or one or more cameras, etc.)(Fig. 1; [0052]) configured to be mounted on the tractor (wherein the one or more sensors 706 can be mounted on a first portion 702; wherein the first portion is a tractor)(Fig. 7A; [0084-0085]) and generate optical data indicative of an angle formed between the trailer and the tractor (an angle 720 between a rear edge and/or surface of the first portion 702 and a front edge and/or surface of the second portion 704 can be determined based on sensor data)(Figs. 7A and 7B; [0087]); 
determine at least one candidate of the surface of the trailer based on the extracted data (determining one or more surfaces of the trailer based on sensor data)([0033] and [0087]), and 
determine the angle between the trailer and the tractor based at least in part on the at least one candidate surface (the angles between a tractor and trailer can be determined by evaluating one or more surfaces of the tractor, when the surfaces of the tractor are also within the field of view of the one or more sensors)(Figs. 7A and 7B; [0021-0022], [0033], [0085], and [0087]).  
Juelsgaard teaches one or more sensors can be configured for detecting edges of the trailer and/or tractor, one or more specific targets located on the trailer and/or tractor, one or more surfaces of the trailer and/or tractor, and determining one or more angles and/or distances between the tractor and trailer, based at least in part on the detected edges, surfaces, targets, and/or the like ([0033]). However, Juelsgaard does not explicitly state determining a “candidate plane”.
Miao teaches extracting and fitting a point cloud profile of a front panel or a side panel of a trailer, information output of a splice angle of the trailer is obtained (Abstract); and wherein the front end surface or side end surface of the trailer determine the required fitted trailer plane (front end surface or side end surface); use RANSAC to extract the contour information of the trailer unit in the horizontal plane, and when the articulation angle at the current moment is 0°-30°, the plane fitted by the two-dimensional point cloud is the front end of the trailer; when the articulation angle at the current moment is 60°-90°, the plane fitted by the two-dimensional point cloud is the trailer side (page 3/3 step 5 paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Juelsgaard to include detecting a plane for the surface of the trailer since it can be installed at the rear of the tractor, with low cost, good real-time performance, and independent of the trailer unit (page 2/3 paragraph above “Description of the Drawings”); while accurately measuring the articulation angle of multiple trains (after “Background technique” page 1/3, 1st paragraph); and with high precision and strong robustness (5th paragraph from the bottom of page 3/3).
Juelsgaard teaches the sensor 706 may be configured such that it can capture one or more defined targets, such as target 708 (Fig. 7A; [0086]). Miao teaches extracting and fitting a point cloud profile of a front panel or a side panel of a trailer, information output of a splice angle of the trailer is obtained (Abstract). However, neither explicitly teaches to “extract data representative of one or more markers on a surface of the trailer from the optical data” and determine an angle based on “the one or more markers”.
Dotzler teaches a trailer articulation calculating system (Abstract); and wherein the optical sensor comprises a camera (camera 18 is a vehicle mounted camera, which serves as a barcode reader and a digital camera to capture image data of the two-dimensional barcode 16)(Fig. 3; [0025]) configured to extract data representative of one or more markers on a surface of the trailer from the optical data (the camera 18 is configured to automatically scan and capture the two-dimensional barcode 16 which is on the trailer 14)(Fig. 3; [0023] and [0028]) and determine an angle based on the one or more markers (determining the angle of the trailer using the fiducial object, i.e. barcode, based on the image data)(Figs. 2 and 3; Abstract, [0007], and [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include imaging a marker on the trailer since it allows for calculating an articulation angle of the trailer relative to the tractor based on the image data captured by the camera (Dotzler; Abstract); and while also storing information associated with the trailer on the barcode (Dotzler; [0023-0024]).

Regarding claim 13, Dotzler teaches wherein the one or more markers comprise a quick response (QR) code (wherein the two-dimensional barcode 16 can be a QR code)([0023]).  

Regarding claim 14, Dotzler teaches wherein the QR codes are attached to the surface of the trailer via magnets or an adhesive (wherein the QR code is attached to a front surface of the trailer) ([0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that since the QR code in Dotzler is attached, that it would obviously have to be attached by some sort of adhesive so that it can stay on the trailer.  

Regarding claim 15, Juelsgaard teaches further having stored thereon instructions that (memory 132 can store data 134 and instructions 136 which are executed by the processor 130)(Fig. 1, [0049]), when executed, cause at least one computing device (any suitable processing device)([0049]) to: determine 3D position data for each of the targets using projected LiDAR points from a LiDAR detector (determine three-dimensional data using a LIDAR system) ([0053]) (wherein the three-dimensional data can include portions of the autonomous vehicle) ([0037]) (wherein that portion can be a target 708) (Fig. 7A; [0086]).  Miao teaches extracting and fitting a point cloud profile of a front panel or a side panel of a trailer, information output of a splice angle of the trailer is obtained (Abstract). However, neither explicitly teaches using “QR codes”.
Dotzler teaches a trailer articulation calculating system (Abstract); and wherein the one or more markers comprise a quick response (QR) code (wherein the two-dimensional barcode 16 can be a QR code)([0023]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include imaging a marker on the trailer since it allows for calculating an articulation angle of the trailer relative to the tractor based on the image data captured by the camera (Dotzler; Abstract); and while also storing information associated with the trailer on the barcode (Dotzler; [0023-0024]).


Regarding claim 16, Miao teaches wherein the determination of the at least one candidate plane comprises using a random sample consensus (RANSAC)-based plane fitting algorithm (wherein the front end surface or side end surface of the trailer determine the required fitted trailer plane (front end surface or side end surface); use RANSAC to extract the contour information of the trailer unit in the horizontal plane, and when the articulation angle at the current moment is 0°-30°, the plane fitted by the two-dimensional point cloud is the front end of the trailer; when the articulation angle at the current moment is 60°-90°, the plane fitted by the two-dimensional point cloud is the trailer side)(page 3/3 step 5 paragraph) to detect the at least one candidate plane in the extracted data (detecting a plurality of candidate planes, such as the front end of the trailer, the side of the trailer, etc. using the point cloud data)(Figs 3 and 4; page 3/3 steps 4 and 5 paragraphs).  

Regarding claim 17, Juelsgaard teaches further having stored thereon instructions that (memory 132 can store data 134 and instructions 136 which are executed by the processor 130)(Fig. 1, [0049]), when executed, cause at least one computing device (any suitable processing device)([0049]) to: calculate a distance (calculating a distance to a surface of the trailer) ([0033]), as well as a distance to a target ([0086]). However, Juelsgaard does not explicitly teach to calculate a distance “from each of the at least one candidate plane to a closest one of the one or more markers”.-24-calculate a distance (calculating a distance to a surface of the trailer) ([0033]), as well as a distance to a target ([0086]). However, Juelsgaard does not explicitly teach to calculate a distance “from each of the at least one candidate plane to a closest one of the one or more markers”.
Miao teaches extracting and fitting a point cloud profile of a front panel or a side panel of a trailer, information output of a splice angle of the trailer is obtained (Abstract); wherein the front end surface or side end surface of the trailer determine the required fitted trailer plane (front end surface or side end surface); use RANSAC to extract the contour information of the trailer unit in the horizontal plane, and when the articulation angle at the current moment is 0°-30°, the plane fitted by the two-dimensional point cloud is the front end of the trailer; when the articulation angle at the current moment is 60°-90°, the plane fitted by the two-dimensional point cloud is the trailer side (page 3/3 step 5 paragraph); and wherein a distance can be calculated to find correct matching (page 2/3; paragraph starting with “The method of fitting a straight line”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Juelsgaard to include detecting a plane for the surface of the trailer since it can be installed at the rear of the tractor, with low cost, good real-time performance, and independent of the trailer unit (page 2/3 paragraph above “Description of the Drawings”); while accurately measuring the articulation angle of multiple trains (after “Background technique” page 1/3, 1st paragraph); and with high precision and strong robustness (5th paragraph from the bottom of page 3/3).
Miao teaches extracting and fitting a point cloud profile of a front panel or a side panel of a trailer, information output of a splice angle of the trailer is obtained (Abstract); wherein the front end surface or side end surface of the trailer determine the required fitted trailer plane (front end surface or side end surface); use RANSAC to extract the contour information of the trailer unit in the horizontal plane, and when the articulation angle at the current moment is 0°-30°, the plane fitted by the two-dimensional point cloud is the front end of the trailer; when the articulation angle at the current moment is 60°-90°, the plane fitted by the two-dimensional point cloud is the trailer side (page 3/3 step 5 paragraph); and wherein a distance can be calculated to find correct matching (page 2/3; paragraph starting with “The method of fitting a straight line”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Juelsgaard to include detecting a plane for the surface of the trailer since it can be installed at the rear of the tractor, with low cost, good real-time performance, and independent of the trailer unit (page 2/3 paragraph above “Description of the Drawings”); while accurately measuring the articulation angle of multiple trains (after “Background technique” page 1/3, 1st paragraph); and with high precision and strong robustness (5th paragraph from the bottom of page 3/3).
However, neither explicitly teaches to “one or more markers”.
Dotzler teaches a trailer articulation calculating system (Abstract); and wherein the optical sensor comprises a camera (camera 18 is a vehicle mounted camera, which serves as a barcode reader and a digital camera to capture image data of the two-dimensional barcode 16)(Fig. 3; [0025]) configured to extract data representative of one or more markers on a surface of the trailer from the optical data (the camera 18 is configured to automatically scan and capture the two-dimensional barcode 16 which is on the trailer 14)(Fig. 3; [0023] and [0028]) and determine an angle based on the one or more markers (determining the angle of the trailer using the fiducial object, i.e. barcode, based on the image data)(Figs. 2 and 3; Abstract, [0007], and [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include imaging a marker on the trailer since it allows for calculating an articulation angle of the trailer relative to the tractor based on the image data captured by the camera (Dotzler; Abstract); and while also storing information associated with the trailer on the barcode (Dotzler; [0023-0024]).


Regarding claim 18, Juelsgaard teaches further having stored thereon instructions that (memory 132 can store data 134 and instructions 136 which are executed by the processor 130)(Fig. 1, [0049]), when executed, cause at least one computing device (any suitable processing device)([0049]) to: -24-calculate a distance (calculating a distance to a surface of the trailer) ([0033]), as well as a distance to a target ([0086]). However, Juelsgaard does not explicitly teach to “determine that the at least one candidate plane belongs to the trailer in response to the calculated distance being less than a predefined threshold distance”.
Miao teaches extracting and fitting a point cloud profile of a front panel or a side panel of a trailer, information output of a splice angle of the trailer is obtained (Abstract); and to determine that the at least one candidate plane belongs to the trailer in response to the calculated distance being less than a predefined threshold distance (wherein if the distance is less than a certain threshold M, then it is regarded as the correct matching sample of the fitting) (page 2/3; paragraph starting with “The method of fitting a straight line”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Juelsgaard to include detecting a plane for the surface of the trailer since it can be installed at the rear of the tractor, with low cost, good real-time performance, and independent of the trailer unit (page 2/3 paragraph above “Description of the Drawings”); while accurately measuring the articulation angle of multiple trains (after “Background technique” page 1/3, 1st paragraph); and with high precision and strong robustness (5th paragraph from the bottom of page 3/3).

Regarding claim 19, Juelsgaard teaches a method for determining the distance between a vehicle and a lane (location of lanes from the autonomous vehicle)([0023], [0032], [0034], and [0056]), comprising: 
receiving optical data (wherein the sensor data can be image data, or LIDAR data)([0021-0022]) from an optical sensor, the optical sensor (including sensor(s) 104 that are coupled to or otherwise included within the autonomous vehicle 102, such as a LIDAR system or one or more cameras, etc.)(Fig. 1; [0052]) configured to be mounted on the tractor (wherein the one or more sensors 706 can be mounted on a first portion 702; wherein the first portion is a tractor)(Fig. 7A; [0084-0085]) and generate optical data indicative of an angle formed between the trailer and the tractor (an angle 720 between a rear edge and/or surface of the first portion 702 and a front edge and/or surface of the second portion 704 can be determined based on sensor data)(Figs. 7A and 7B; [0087]); 
determining at least one candidate of the surface of the trailer based on the extracted data (determining one or more surfaces of the trailer based on sensor data)([0033] and [0087]), and 
determining the angle between the trailer and the tractor based at least in part on the at least one candidate surface (the angles between a tractor and trailer can be determined by evaluating one or more surfaces of the tractor, when the surfaces of the tractor are also within the field of view of the one or more sensors)(Figs. 7A and 7B; [0021-0022], [0033], [0085], and [0087]).  
Juelsgaard teaches one or more sensors can be configured for detecting edges of the trailer and/or tractor, one or more specific targets located on the trailer and/or tractor, one or more surfaces of the trailer and/or tractor, and determining one or more angles and/or distances between the tractor and trailer, based at least in part on the detected edges, surfaces, targets, and/or the like ([0033]). However, Juelsgaard does not explicitly state determining a “candidate plane”.
Miao teaches extracting and fitting a point cloud profile of a front panel or a side panel of a trailer, information output of a splice angle of the trailer is obtained (Abstract); and wherein the front end surface or side end surface of the trailer determine the required fitted trailer plane (front end surface or side end surface); use RANSAC to extract the contour information of the trailer unit in the horizontal plane, and when the articulation angle at the current moment is 0°-30°, the plane fitted by the two-dimensional point cloud is the front end of the trailer; when the articulation angle at the current moment is 60°-90°, the plane fitted by the two-dimensional point cloud is the trailer side (page 3/3 step 5 paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Juelsgaard to include detecting a plane for the surface of the trailer since it can be installed at the rear of the tractor, with low cost, good real-time performance, and independent of the trailer unit (page 2/3 paragraph above “Description of the Drawings”); while accurately measuring the articulation angle of multiple trains (after “Background technique” page 1/3, 1st paragraph); and with high precision and strong robustness (5th paragraph from the bottom of page 3/3).
Juelsgaard teaches the sensor 706 may be configured such that it can capture one or more defined targets, such as target 708 (Fig. 7A; [0086]). Miao teaches extracting and fitting a point cloud profile of a front panel or a side panel of a trailer, information output of a splice angle of the trailer is obtained (Abstract). However, neither explicitly teaches to “extract data representative of one or more markers on a surface of the trailer from the optical data” and determine an angle based on “the one or more markers”.
Dotzler teaches a trailer articulation calculating system (Abstract); and wherein the optical sensor comprises a camera (camera 18 is a vehicle mounted camera, which serves as a barcode reader and a digital camera to capture image data of the two-dimensional barcode 16)(Fig. 3; [0025]) configured to extract data representative of one or more markers on a surface of the trailer from the optical data (the camera 18 is configured to automatically scan and capture the two-dimensional barcode 16 which is on the trailer 14)(Fig. 3; [0023] and [0028]) and determine an angle based on the one or more markers (determining the angle of the trailer using the fiducial object, i.e. barcode, based on the image data)(Figs. 2 and 3; Abstract, [0007], and [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include imaging a marker on the trailer since it allows for calculating an articulation angle of the trailer relative to the tractor based on the image data captured by the camera (Dotzler; Abstract); and while also storing information associated with the trailer on the barcode (Dotzler; [0023-0024]).

Claim(s) 2 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Juelsgaard et al., US 2019/0129429 A1 (Juelsgaard), Miao, CN106225723A (Miao), Dotzler, US 2018/0040129 A1 (Dotzler), and further in view of Stroila et al., US 9,476,705 B2 (Stroila).
Regarding claim 2, Juelsgaard teaches wherein the memory further has stored thereon computer-executable instructions to cause the processor (memory 132 can store data 134 and instructions 136 which are executed by the processor 130)(Fig. 1; [0049]) to: the sensor 706 may be configured such that it can capture one or more defined targets, such as target 708 (Fig. 7A; [0086]). Miao teaches extracting and fitting a point cloud profile of a front panel or a side panel of a trailer, information output of a splice angle of the trailer is obtained (Abstract). Dotzler teaches wherein the extraction of the data representative of one or more markers on a surface of the trailer comprises extracting the identified data points (only extracting data representative of one or more fiducials, such as a barcode, and not using other data) ([0006-0007], [0023-0025], and [0028]).
However, none of them explicitly states “identify data points within the optical data having a reflectance value lower than a threshold reflectance value”.
Stroila teaches a system, device, and method for determining geographic features using a LIDAR device (Abstract); receive optical data from an optical sensor (receiving light data using light data collection 217; a LIDAR device or sensor)(Fig. 2; col. 5, lines 20-28), the optical data comprising data points (the LIDAR device collects and gathers data points in a point cloud)(col. 5, lines 28-31), identify data points within the optical data having a reflectance value (the collected data is filtered as a function of retroreflectivity and/or a return intensity)(Fig. 5, step 508; col. 7, lines 50-54) lower than a threshold reflectance value (identify a subset of the reflected light data points that exceed a first ratio threshold and are less than a second ratio threshold, wherein the first and second ratio thresholds are a function of retroreflectivity)(claim 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include using reflectance thresholds to determine the desired points from a point cloud since it allows for identifying different types of objects within the dataset or portions thereof (Stroila; col. 8, lines 1-4); thus increasing the modality of the device.

Regarding claim 9, Juelsgaard teaches wherein the memory further has stored thereon computer-executable instructions to cause the processor (memory 132 can store data 134 and instructions 136 which are executed by the processor 130)(Fig. 1; [0049]) to: the sensor 706 may be configured such that it can capture one or more defined targets, such as target 708 (Fig. 7A; [0086]). Miao teaches extracting and fitting a point cloud profile of a front panel or a side panel of a trailer, information output of a splice angle of the trailer is obtained (Abstract). Dotzler teaches a trailer articulation calculating system (Abstract); and wherein the optical sensor comprises a camera (camera 18 is a vehicle mounted camera, which serves as a barcode reader and a digital camera to capture image data of the two-dimensional barcode 16)(Fig. 3; [0025]) configured to extract data representative of one or more markers on a surface of the trailer from the optical data (the camera 18 is configured to automatically scan and capture the two-dimensional barcode 16 which is on the trailer 14)(Fig. 3; [0023] and [0028]). 
However, none of them explicitly teaches “group the extracted data representative into a plurality of clusters”.  
Stroila teaches to determine that a set of the identified points are within a first threshold distance from each other (determine whether the detected points are within a specific radius of each other, such as 0.25 meters)(col. 8, line 64 to col. 9, line 4), and group the extracted data representative into a plurality of clusters (wherein the points are clustered together)(Fig. 8; col. 9, lines 50-62).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to determine the desired points from a point cloud since it allows for identifying different types of objects within the dataset or portions thereof (Stroila; col. 8, lines 1-4); thus increasing the modality of the device.

Regarding claim 10, Juelsgaard teaches wherein the memory further has stored thereon computer-executable instructions to cause the processor (memory 132 can store data 134 and instructions 136 which are executed by the processor 130)(Fig. 1; [0049]) to: the sensor 706 may be configured such that it can capture one or more defined targets, such as target 708 (Fig. 7A; [0086]). Miao teaches extracting and fitting a point cloud profile of a front panel or a side panel of a trailer, information output of a splice angle of the trailer is obtained (Abstract). Dotzler teaches a trailer articulation calculating system (Abstract); and wherein the optical sensor comprises a camera (camera 18 is a vehicle mounted camera, which serves as a barcode reader and a digital camera to capture image data of the two-dimensional barcode 16)(Fig. 3; [0025]) configured to extract data representative of one or more markers on a surface of the trailer from the optical data (the camera 18 is configured to automatically scan and capture the two-dimensional barcode 16 which is on the trailer 14)(Fig. 3; [0023] and [0028]), including the size of the barcode ([0037]). 
However, none of them explicitly teaches “extract one or more shape features from each cluster of the plurality of clusters, and assign a marker ID for each cluster based on the one or more shape features”.  
Stroila teaches to extract one or more shape features from each cluster of the plurality of clusters (determining/extracting a geometry of the cluster of data points)(Figs. 8 and 9; col. 9, lines 62-65), and assign a marker ID for each cluster based on the one or more shape features (based on determining the shape assigning a data model to the cluster, such as a road sign based on the known set of shapes for a road sign, or path markings; which could also define a marker on the trailer)(Figs. 8 and 9; col. 10, lines 1-25 and col. 11, lines 46-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to determine the desired points from a point cloud since it allows for identifying different types of objects within the dataset or portions thereof (Stroila; col. 8, lines 1-4); thus increasing the modality of the device.

Regarding claim 11, Stroila teaches wherein the extraction of the one or more shape features is performed using an image processing technique for identifying the one or more shape features in an image (determining the geometry of the features in the image using triangulation and a RANSAC technique) (col. 9, lines 60-67).

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Juelsgaard et al., US 2019/0129429 A1 (Juelsgaard), Miao, CN106225723A (Miao), Dotzler, US 2018/0040129 A1 (Dotzler), and further in view of Kitamura et al., US 2013/0121564 A1 (Kitamura).
Regarding claim 8, Juelsgaard teaches wherein the memory further has stored thereon computer-executable instructions to cause the processor (memory 132 can store data 134 and instructions 136 which are executed by the processor 130)(Fig. 1; [0049]). Miao teaches wherein the extracted data (based on the extracted points of the plane)(page 3/3, steps 4 and 5 paragraphs) used to determine the at least one candidate plane determining a plane for the front end surface or side end surface of the trailer)(page 3/3, steps 4 and 5 paragraphs) does not include the removed data (generating a point cloud representative of a surface of the trailer, such as sides)(Figs 3 and 4; page 3/3, steps 4 and 5 paragraphs).  Dotzler teaches wherein the extraction of the data representative of one or more markers on a surface of the trailer comprises extracting the identified data points (only extracting data representative of one or more fiducials, such as a barcode, and not using other data) ([0006-0007], [0023-0025], and [0028]).
However, none of them explicitly teaches to “remove data associated with edge areas of the trailer from the optical data”.
Kitamura teaches a point cloud data processing device (Abstract); wherein the point cloud data processing device 100 extracts features of an object based on point cloud data (Fig. 1; [0059]); and wherein areas that correspond to corners and edge portions of an object are removed as non-plane areas from the point cloud data, thus removing points belonging to the edge areas of the object such as a trailer to generate a subset of identified points ([0012-0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include removing the edge points of the point cloud of the trailer leaving just the candidate plane since the amount of data to be dealt with is decreased, whereby the amount of calculating that is necessary to obtain three-dimensional data of the object is decreased; and as a result, processing time of the point cloud data is decreased (Kitamura; [0013]).

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Juelsgaard et al., US 2019/0129429 A1 (Juelsgaard), Miao, CN106225723A (Miao), Dotzler, US 2018/0040129 A1 (Dotzler), and further in view of Kroeger, US 2020/0005489 A1 (Kroeger).
Regarding claim 20, Juelsgaard teaches wherein the memory further (memory 132)(Fig. 1; [0049]) has stored thereon computer-executable instructions to cause the processor (memory 132 can store data 134 and instructions 136 which are executed by the processor 130)(Fig. 1; [0049]); and wherein Juelsgaard teaches one or more sensors can be configured for detecting edges of the trailer and/or tractor, one or more specific targets located on the trailer and/or tractor, one or more surfaces of the trailer and/or tractor, and determining one or more angles and/or distances between the tractor and trailer, based at least in part on the detected edges, surfaces, targets, and/or the like ([0033]). Miao teaches to extract points from the point cloud belonging to the trailer (generating a point cloud representative of a surface of the trailer, such as sides)(Figs 3 and 4; page 3/3, steps 4 and 5 paragraphs). Dotzler teaches a trailer articulation calculating system (Abstract). However, none explicitly teaches to “refine the at least one candidate plane using an expectation-maximization framework comprising a plurality of iterations of: i) an expectation step comprising determining a mapping function and ii) a maximization step comprising optimizing an objective function”.
Kroeger teaches an autonomous vehicle with sensors mounted thereon (Abstract); and wherein to refine the at least one candidate plane using an expectation-maximization framework (wherein the calibration data may be determine by applying an expectation-maximization algorithm to converge at an optimal solution)([0014]) comprising a plurality of iterations (the number of iterations in the optimization using an expectation-maximization algorithm can be fixed or adaptive)([0027]) of: i) an expectation step comprising determining a mapping function (mapping depth discontinuities to edges detected in the images)([0030])(and mapping one image to the other)([0036]) and ii) a maximization step comprising optimizing an objective function (using the expectation-maximization algorithm to converge at an optimal solution)([0014] and [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include using an expectation-maximization algorithm since it helps calibrate the cameras to arrive at an optimized calibration function for the camera pair and to converge at an optimal solution (Kroeger; [0014] and [0030]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov